193 F.2d 179
NORTHWESTERN PUBLIC SERVICE COMPANY, a corporation, Appellant,v.MONTANA-DAKOTA UTILITIES CO., a corporation.
No. 14463.
United States Court of Appeals Eighth Circuit.
Dec. 4, 1951.

Max Royhl, Huron, S.D., F.H. Stafford, Chicago, Ill. and M.T. Woods, Sioux Falls, S.D., for appellant.
Pat Morrison, Mobridge, S.D., H. F. Fellows, Rapid City, S.D., John C. Benson and Rodger L. Nordbye, Minneapolis, Minn., for appellee.
PER CURIAM.


1
Appeal from District Court dismissed without taxation of costs in favor of either of the parties in this Court, on motion of appellant and stipulation of parties.